UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                     No. 09-3006
                                    _____________

                  JEWISH HOME OF EASTERN PENNSYLVANIA,

                                        Petitioner

                                            v.

             CENTERS FOR MEDICARE AND MEDICAID SERVICES;
              DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                              Respondents
                             ____________

                 On Petition for Review from on Order by the Secretary
                   of the Department of Health and Human Services
                                      (No. 09-42)

                               Submitted January 27, 2011

             Before: FUENTES, CHAGARES, and ROTH, Circuit Judges.

                                     ____________

                                       ORDER
                                    ____________

      On the Court’s own motion, this Court’s mandate issued on June 16, 2011 is

hereby RECALLED. The parties’ motions to publish, filed on August 31, 2011 and

February 8, 2012, are hereby GRANTED, and this Court’s not precedential opinion, filed

February 11, 2011, is hereby VACATED. An amended precedential opinion shall be

filed forthwith. The Clerk is directed to issue the mandate upon the filing of the amended

precedential opinion.
                                     /s/ Michael A. Chagares
                                     Circuit Judge

DATED: August 14, 2012
trg/cc: Christopher S. Lucas, Esq.
        Alan C. Horowitz, Esq.